Exhibit 10.27
SECOND AMENDMENT TO CREDIT AGREEMENT
          THIS SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of October 28,
2008 (this “Amendment”), is among TECHTEAM GLOBAL, INC., a Delaware corporation
(the “Borrower”), the lenders set forth on the signature pages hereof
(collectively, the “Lenders”) and JPMORGAN CHASE BANK, N.A. a national banking
association, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”).
RECITALS
          A. The Borrower, the Administrative Agent and the Lenders are parties
to a Credit Agreement, dated as of June 1, 2007, as amended by a First Amendment
to Credit Agreement and Consent dated as of May 30, 2008 (as now and hereafter
amended, the “Credit Agreement”), pursuant to which the Lenders agreed, subject
to the terms and conditions thereof, to extend credit to the Borrower.
          B. The Borrower desires to amend the Credit Agreement and the
Administrative Agent and the Lenders are willing to do so strictly in accordance
with the terms hereof.
TERMS
          In consideration of the premises and of the mutual agreements herein
contained, the parties agree as follows:
ARTICLE 1.
AMENDMENTS
          Upon fulfillment of the conditions set forth in Article 3 hereof, the
Credit Agreement shall be amended as follows:
     1.1 Section 6.01(e) shall be amended by deleting the reference in clause
(ii) therein to “$1,000,000” and inserting “$2,000,000” in place thereof.
     1.2 Section 6.06 shall be amended and restated in its entirety to read as
follows:
     SECTION 6.06. Restricted Payments. The Borrower will not, and will not
permit any of the Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except (a) the Borrower may
declare and pay dividends with respect to its Equity Interests payable solely in
additional shares of its common stock, (b) Subsidiaries may declare and pay
dividends ratably with respect to their Equity Interests, (c) the Borrower may
make Restricted Payments pursuant to and in accordance with stock option plans
or other benefit plans for management or employees of the Borrower and the
Subsidiaries and (d) the Borrower may purchase up to 1,000,000 shares of its
common stock in connection with the stock buyback program discussed with the
Administrative Agent and the Lenders so long as (i) at the time of any purchase,
no Event of Default or Default shall have occurred and be continuing, and
(ii) the aggregate amount of such purchases does not exceed (A) during the
period from October 28, 2008 through December 31, 2008, $1,000,000 and
(B) during each

 



--------------------------------------------------------------------------------



 



calendar year thereafter until the Maturity Date, $3,000,000 each calendar year.
ARTICLE 2.
REPRESENTATIONS
          The Borrower represents and warrants to the Administrative Agent and
the Lender that:
     2.1 The execution, delivery and performance of this Amendment is within its
powers, has been duly authorized and is not in contravention with any law, of
the terms of its Certificate of Incorporation or By-laws, or any undertaking to
which it is a party or by which it is bound.
     2.2 This Amendment is the legal, valid and binding obligation of the
Borrower enforceable against it in accordance with the terms hereof.
     2.3 After giving effect to the amendments herein contained, the
representations and warranties contained in Article III of the Credit Agreement
are true on and as of the date hereof with the same force and effect as if made
on and as of the date hereof.
     2.4 No Event of Default or exists or has occurred and is continuing on the
date hereof.
ARTICLE 3.
CONDITIONS OF EFFECTIVENESS
          This Amendment shall become effective upon the first date (the
“Effective Date”) on which each of the following conditions to effectiveness
have been satisfied:
     3.1 This Amendment shall be signed by the Borrower, the Administrative
Agent and each Lender and delivered to the Administrative Agent.
     3.2 The Guarantors shall have executed the Consent and Agreement at the end
of this Amendment.
     3.3 The Borrower shall have paid a closing fee to the Administrative Agent
to be distributed to the Lenders as follows: (i) JPMorgan Chase Bank, N.A
$15,625 and (ii) Bank of America, N.A. $9,375.
ARTICLE 4.
MISCELLANEOUS.
     4.1 References in the Credit Agreement or in any note, certificate,
instrument or other document to the “Credit Agreement” shall be deemed to be
references to the Credit Agreement as amended hereby and as further amended from
time to time.
     4.2 The Borrower agrees to pay and to save the Administrative Agent
harmless for the payment of all costs and expenses arising in connection with
this Amendment, including the reasonable fees of counsel to the Administrative
Agent in connection with preparing this Amendment and the related documents.

 



--------------------------------------------------------------------------------



 



     4.3 The Borrower acknowledges and agrees that the Administrative Agent and
the Lender have fully performed all of their obligations under all documents
executed in connection with the Credit Agreement and all actions taken by the
Administrative Agent and the Lender are reasonable and appropriate under the
circumstances and within their rights under the Credit Agreement and all other
documents executed in connection therewith and otherwise available. The Borrower
represents and warrants that it is not aware of any claims or causes of action
against the Administrative Agent or any Lender, any participant lender or any of
their successors or assigns.
     4.4 Except as expressly amended hereby, the Borrower agrees that the Credit
Agreement, the Notes, the Security Documents and all other documents and
agreements executed by the Borrower in connection with the Credit Agreement in
favor of the Administrative Agent or any Lender are ratified and confirmed and
shall remain in full force and effect and that it has no set off, counterclaim
or defense with respect to any of the foregoing. Terms used but not defined
herein shall have the respective meanings ascribed thereto in the Credit
Agreement.
     4.5 This Amendment may be signed upon any number of counterparts with the
same effect as if the signatures thereto and hereto were upon the same
instrument.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties signing this Amendment have caused
this Amendment to be executed and delivered as of October 28, 2008.

            TECHTEAM GLOBAL, INC.
      By:   /s/ Margaret M. Loebl         Its: V.P., CFO, Treasurer             
  JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Individually as a Lender
      By:   /s/ Dennis Camilleri          Its: Vice President               
BANK OF AMERICA, N.A., a national banking
association, as successor by merger to LaSalle
Bank Midwest N.A.
      By:   /s/ Neil Hilton          Its: Vice President           

 



--------------------------------------------------------------------------------



 



         

CONSENT AND AGREEMENT
          As of the date and year first above written, the undersigned hereby:
          (a) fully consents to the terms and provisions of the above Amendment
and the consummation of the transactions contemplated thereby and agrees to all
terms and provisions of the above Amendment applicable to it;
          (b) agrees that each Guaranty and all other agreements executed by the
undersigned in connection with the Credit Agreement or otherwise in favor of the
Administrative Agent or the Lenders (collectively, the “Security Documents”) are
hereby ratified and confirmed and shall remain in full force and effect, as
amended, and the undersigned acknowledges that it has no setoff, counterclaim or
defense with respect to any Security Document; and
          (c) acknowledges that its consent and agreement hereto is a condition
to the Lenders’ obligation under this Amendment and it is in its interest and to
its financial benefit to execute this consent and agreement.

             
 
                TECHTEAM GLOBAL, INC.    
 
           
 
  By:
Title:   Margaret M. Loebl
 
V.P., CFO, Treasurer    
 
                TECHTEAM CYNTERGY, L.L.C.    
 
           
 
  By:
Title:   /s/ Michael A. Sosin
 
Manager    
 
                TECHTEAM GOVERNMENT SOLUTIONS, INC.    
 
           
 
  By:
Title:   /s/ Michael A. Sosin
 
Secretary    
 
                SYTEL, INC.    
 
           
 
  By:
Title:   /s/ Michael A. Sosin
 
Secretary    
 
                ONVAIO, LLC    
 
                By: TechTeam Global, Inc., its sole member    
 
           
 
  By:
Title:   /s/ Michael A. Sosin
 
Vice President    

 